Case 18-33688 Document 72 Filed in TXSB on 01/07/19 Page 1 of 3

Oft'lcial Form 4208 (Notice ofObjection to Claim) (12/16)

United States Bankruptcy Court

Southern District of Texas

In re Bil| T. Denson Case No. 18-33688
Sue Lin Denson

Debtor

6915 Foxport Ln.
Address Humble, TX 77338-1324 Chapter 13
Last four digits of Social Security or Individual
Tax-payer Idemincation (mN) No(s).,(if any); XXX-XX-BSBG & XXX-XX-4846
Employer's Tax Identification (EIN) No(s). (if any):

 

 

NOTICE OF OBJECTION TO CLAIM

Andrew Moore has filed an objection to your claim in this bankruptcy case.

This is an objection to your claim. This objection asks the Court to disallow the claim that you filed in
this bankruptcy case. If you do not file a response within 30 days after the objection was served on you, your
claim may be disallowed without a hearing.

A hearing has been set on this matter on January __ 2019 at in the Courtroom, 515 Rusk
Avenue, Houston, Texas 77002.

This Notice of Objection to Claim is in reference to the Notice of Postpetition Mortgage Fees, Expenses, and
Charges filed by you, Deutsche Bank National Trust Company, as Certificate Trustee on Behalf of Bosco Credit II Trust
Series 2010-1.

This secured claim was filed November 13, 2018 in the amount of $900 for dates July 30, 2018 and September 11,
2018. The dates listed in this postpetition fail to itemize what the actual fees, expenses, or charges were, or how they
incurred or were initiated in connection with this postpetition claim. We have failed to reach an agreement on these
additional postpetition mortgage fees, expenses, and charges after the initial contact by the office of Andrew Moore,
December 5, 2018 to Ms. Zilberstein regarding these claims.

Your claim may be reduced, modified, or eliminated. You should read these papers carefully and discuss them with
your attorney, if you have one.

If you do not want the court to eliminate or change your claim, then on or before Janua[y 2019 , you or your
lawyer must:

File with the court a written Motion bearing the caption unopposed or opposed explaining your position to:

Albert E. Alonzo - Case Manager
U.S.Bankruptcy Court, Southem District of Texas
515 Rusk Avenue

4th Floor, Room 4505

Houston, Texas 77002

If you mail your response to the court for filing, you must mail it early enough so the court will receive it on or
before the date stated above.

You must also mail a copy to:

Andrew Moore
Lone Star Legal Aid

Sohware Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com Best Case Bankruptcy

Case 18-33688 Document 72 Filed in TXSB on 01/07/19 Page 2 of 3

2929 Mckinney Street
Houston, Texas 77003

I hereby certify that on or before December 10, 2018, a true and correct copy of the foregoing Notice of Objection to Claim
was served on all parties in this case this listed below:

Attend the hearing on the objection, scheduled to be held on , 2019, at __a.m./p.m. in Courtroom _, United
States Bankruptcy Court, {address}.

If you or your attorney do not take these steps, the court may decide that you do not oppose the objection to your claim.
7

Date l /l//\¢t Signature l

Name Andrew Moore 24105428 TX
Address Lone Star Lega| Aid

2929 McKinney Street
Houston, TX 77003

Case 18-33688 Document 72 Filed in TXSB on 01/07/19 Page 3 of 3

United States Bankruptcy Court
Southern District ofTexas

Bil| T. Denson
ln re sue Lin Denson case No. 18-33688

Debtor(s) Chapter 13

 

AFF[DAV[T ON NOT[CE OF OBJECT[ON OF PROOF OF CLAIM
The Notice on Ob_iection to Claim, in the above captioned case being duly sworn upon oath, deposes and states as follows:

'l`hat l have personal knowledge ofthe Notice of Objection to ProofofClaim filed in the Bankmptcy Court Southem District
ofTexas on December l l, 2018.

That on December 5, 20 l 8 1 placed a call to Kristin Zilberstein, Deutsche Bank National Trust Companies authorized agent
to inquire about the Notice of Postpetition Mortgage Fees, Expenses, and Charges pleading that was filed with the Court on
November 13, 2018. ln particular [ asked exactly what these postpetition fees of $900 were for since the only thing listed was 2 dates
ofwhen the fees occurred but no real itemization.

l was informed that these fees were to do with the preparation of` bankruptcy documents and that these types are fees are not
usually waived because if the bankruptcy had not been filed these additional fees would not have oecurred. [ asked if` Ms. Zilberstein
could follow-up and find out if we could come to an agreement on these fees and left my contact information. To date l have not
received any further communications from Ms. Zilberstein, nor have the fees been waived or reduced

By signing this aftidavit, [ acknowledge that all ofthe statements contained herein are true and accurate and that the
Court may rely on the truth o[each of these statements in determining whether to confirm the Chapter 13 Plan. The Court
may revoke confirmation of the Chapter 13 if the statements relied upon are not accurate.

_ FU{RTHER AFFIANT SAYETl-l NOT: .
Date De€/>/)?Sc/ //,, Z O/)`r Signature D//%// f

Subscribed and sworn to before me this f FM day ofg Q/D/
My Commission Expires; V//{L)// §§

Q;.; I.‘.- .‘/°../_`»"... '.‘/'./J“/'./.'/'”JW./¢f/J'//./'

t/.,;_~ g RosALlEMIRANoA§
130738145

§§ NOTARY Puatlc. sTArE oF rExAs\
‘." Mv coMMlssloN EmeEs §

JULY18, 2020

. ’.»'.'.-';»* J?.W//”.””~/'/°MJJ//.g

 

\/

 

    
   
  

$otlware Copyrighl (e) 1996-2018 Best Case, LLC - www.beslcase.cem Best Case Bankruptcy

